



QUANEX BUILDING PRODUCTS CORPORATION
CASH-SETTLED
RESTRICTED STOCK UNIT AWARD AGREEMENT
[___________________]
Grantee
Date of Award:
[___________________]
Number of Restricted Stock Units:
[___________________]
General Vesting Schedule/Restricted Period:
[___________________]

AWARD OF RESTRICTED STOCK UNITS
1.
GRANT OF RESTRICTED STOCK UNIT AWARD. The Compensation Committee (the
“Committee”) of the Board of Directors of Quanex Building Products Corporation,
a Delaware corporation (the “Company”), subject to the terms and provisions of
the Quanex Building Products Corporation 2020 Omnibus Incentive Plan (the
“Plan”), hereby awards to you, the above-named Grantee, effective as of the Date
of Award set forth above (the “Date of Award”), that number of restricted stock
units set forth above (the “RSUs”), on the terms and conditions set forth in
this Restricted Stock Unit Award Agreement (this “Agreement”).

During the Restricted Period, the RSUs will be evidenced by entries in a
bookkeeping ledger account which reflect the number of RSUs credited under the
Plan for your benefit. For purposes of this Agreement, the term “Restricted
Period” means the period designated by the Committee during which the RSUs are
subject to forfeiture and restrictions on transfer (the “Forfeiture
Restrictions”). The Restricted Period and all Forfeiture Restrictions on the
RSUs covered hereby shall lapse as to those RSUs when the RSUs become vested in
accordance with this Agreement, at which time the Company shall issue to you
cash in an amount equal to the fair market value of one share of the Company’s
common stock, $0.01 par value per share (the “Common Stock”), less applicable
withholding, in exchange for each RSU that is awarded to you hereby and
thereafter you shall have no further rights with respect to such RSU.
2.
SEPARATION FROM SERVICE/CHANGE IN CONTROL OF THE COMPANY. Notwithstanding
anything to the contrary in this Agreement, the following provisions will apply
in the event of your Separation from Service (within the meaning of Section 409A
(your “Separation from Service”)) from the Company and all Affiliates (the
“Company Group”), or a Change in Control of the Company occurs, before the end
of the Restricted Period under this Agreement. For purposes of this Agreement, a
“Change in Control” of the Company shall have the meaning ascribed to such term
in the Plan.

2.1    Separation from Service Generally. Except as otherwise expressly provided
to the contrary in this Section 2, in the event of your Separation from Service,
the number of RSUs then subject to Forfeiture Restrictions shall be forfeited to
the Company without consideration on the date of your Separation from Service.
2.2    Change in Control of the Company. If a Change in Control of the Company
occurs, you do not incur a Separation from Service prior to such time, and the
successor company in the Change in Control does not otherwise assume or
substitute for the award granted hereby, then any remaining Forfeiture
Restrictions shall lapse and your RSUs shall vest immediately prior to the
occurrence of the Change in Control. Notwithstanding the foregoing, if a Change
in Control constitutes a payment event with respect to the deferral of
compensation and payment hereunder is subject to Section 409A, then the
transaction or event with respect to such payment must also constitute a “change
in control event,” as defined in Treasury Regulation §1.409A-3(i)(5) to the
extent required by Section 409A, and if it does not, and the payment does not
meet any other exemption under Section 409A, then payment shall be made when it
otherwise would have been made, notwithstanding the Change in Control.
If this Award is assumed or substituted for in connection with a Change in
Control, and if you incur an involuntary termination by the Company or its
successor without Cause, or you voluntarily terminate employment for Good
Reason, in each case within twenty-four (24) months following the effective date
of a Change in Control of the Company, then any unvested portion of this Award
shall vest in full upon such termination. For purposes of this Award, the
following terms are defined as follows:
“Cause” means any action or inaction by you that constitutes (a) gross
negligence or willful misconduct in connection with your duties or in the course
of your employment with the Company; (b) any act of fraud, embezzlement or theft
in connection with your duties or in the course of employment with the Company;
(c) intentional wrongful damage to property of the Company; (d) a substantial
failure by you to perform your duties after notice to you and a reasonable
opportunity to cure; (e) your material breach of restrictive covenants contained
in any Company policy or any agreement between you and the Company; or (f) your
intentional wrongful disclosure of secret processes or confidential information
of the Company.


“Good Reason” means, to the extent any such action has been taken without your
written consent, the occurrence of any of the following events: (a) the Company
or its successor assigns to you any duties materially inconsistent with your
position (including offices, titles and reporting requirements), authority,
duties or responsibilities with the Company in effect immediately before the
occurrence of the Change in Control, or otherwise makes any material negative
change in any such position, authority, duties or responsibilities; (b) the
Company or its successor takes any other action that results in a material
diminution in such position, authority, duties or responsibilities or otherwise
take any action that materially interferes therewith; (c) the Company or its
successor materially reduces your annual base salary or target annual bonus as
in effect immediately before the occurrence of the Change in Control, other than
as part of a reduction of less than ten percent (10%) that is applicable to all
executives of the Company or its successor; or (d) the Company or its successor
relocates your principal office more than fifty (50) miles from your principal
office at the time of the Change in Control, provided that such relocation
results in an increase to your daily commute time. A termination for Good Reason
also requires that you give the Company written notice of the Good Reason facts
and circumstances within sixty (60) days of after becoming aware (or should have
become aware) of the applicable facts and circumstances, the Company has an
opportunity to cure such circumstances within thirty (30) days after receipt of
notice, and you must terminate employment within thirty (30) days after
expiration of the Company’s opportunity to cure.
2.3    Disability. In the event of your Separation from Service due to your
Disability, any remaining Forfeiture Restrictions shall lapse and your RSUs (to
the extent unvested) shall vest on the date of such Separation from Service.
2.4    Death. In the event of your Separation from Service due to your death,
any remaining Forfeiture Restrictions shall lapse and your RSUs (to the extent
unvested) shall vest on the date of such Separation from Service.
2.5    Retirement. In the event of your Separation from Service due to your
Retirement, any remaining Forfeiture Restrictions shall lapse and your RSUs (to
the extent unvested) shall vest on the date of such Separation from Service and
on a prorated basis with respect to the number of RSUs determined by dividing
the number of days during the period commencing on the later of the Date of
Award or the last anniversary vesting date and ending on the date of your
Separation from Service by the total number of days between the later of the
Date of Award or the last anniversary vesting date and the final vesting date as
set forth above. For purposes of this Section 2.5, “Retirement” means your
voluntary Separation from Service from the Company Group on or after the date on
which (a) you are age 65 or (b) you are age 55 and have five years of service
with the Company Group.
3.
TAX WITHHOLDING. To the extent that the receipt of the RSUs or this Agreement,
the vesting of the RSUs or a distribution under this Agreement results in
income, wages or other compensation to you for any income, employment or other
tax purposes with respect to which the Company or Employer, as applicable, has a
withholding obligation, you shall deliver to the Company or Employer at the time
of such receipt or lapse, as the case may be, such amount of money as the
Company or Employer may require to meet its obligation under applicable tax laws
or regulations, and, if you fail to do so, the Company or Employer is authorized
to withhold from the Shares awarded hereby or from any cash or stock
remuneration or other payment then or thereafter payable to you any tax required
to be withheld by reason of such taxable income, wages or compensation
sufficient to satisfy the withholding obligation based on the last per share
sales price of the Common Stock for the trading day immediately preceding the
date that the withholding obligation arises, as reported in the New York Stock
Exchange Composite Transactions. For purposes of this Agreement, the “Employer”
means the legal entity that is a member of the Company Group and that is
classified by the Company Group as your employer.

4.
NONTRANSFERABILITY. Notwithstanding anything in this Agreement to the contrary
and except as specified below, the RSUs awarded to you under this Agreement
shall not be transferable or assignable by you other than by will or the laws of
descent and distribution. You may transfer the RSUs to (a) a member or members
of your immediate family, (b) to a revocable living trust established
exclusively for you or you and your spouse, (c) a trust under which your
immediate family members are the only beneficiaries or (d) a partnership of
which your immediate family members are the only partners. For this purpose,
“immediate family” means your spouse, children, stepchildren, grandchildren,
parents, grandparents, siblings (including half brothers and sisters), and
individuals who are family members by adoption.

The terms applicable to the assigned RSUs shall be the same as those in effect
for the RSUs immediately prior to such assignment and shall be set forth in such
documents to be executed by the assignee as the Company may deem appropriate.
You may also designate one or more persons as the beneficiary or beneficiaries
of your outstanding RSUs under the Plan, and those RSUs shall, in accordance
with such designation, automatically be transferred to such beneficiary or
beneficiaries upon your death while holding those RSUs. Such beneficiary or
beneficiaries shall take the transferred RSUs subject to all the terms and
conditions of this Agreement. Except for the limited transferability provided by
the foregoing, outstanding RSUs under the Plan shall not be assignable or
transferable.
None of the Company, its employees or directors makes any representations or
guarantees concerning the tax consequences associated with the inclusion of this
provision in this Agreement or your transfer of the RSUs. It is your sole
responsibility to seek advice from your own tax advisors concerning those tax
consequences. You are entitled to rely upon only the tax advice of your own tax
advisors.
5.
CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the RSUs shall not
affect in any way the right or power of the Company or any company the stock of
which is awarded pursuant to this Agreement to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding.

6.
RSUS DO NOT AWARD ANY RIGHTS OF A SHAREHOLDER. You shall not have the voting
rights or any of the other rights, powers or privileges of a holder of the
Common Stock with respect to the RSUs that are awarded hereby.

7.
PAYMENT OF DIVIDEND EQUIVALENTS. You shall be entitled to Dividend Equivalents,
pursuant to which you shall be entitled to receive, pursuant to the Plan, an
amount equal to the aggregate regular cash dividends with a record date during
the Restricted Period that would have been payable to you with respect to the
shares of Common Stock underlying the Award had it been outstanding on the
applicable record date. Such Dividend Equivalents, cash dividends, stock, and
any other property distributed as a dividend or otherwise with respect to the
RSUs covered by this Award shall be accumulated, and shall be subject to
restrictions and risk of forfeiture to the same extent as otherwise set forth in
this Agreement. The combined value of any such distributions shall be paid to
you in cash at the time such restrictions and risk of forfeiture subject to this
Award lapse.

8.
NOT AN EMPLOYMENT AGREEMENT. This Agreement is not an employment agreement, and
no provision of this Agreement shall be construed or interpreted to create an
employment relationship between you and the Company or any Affiliate or
guarantee the right to remain employed by the Company or any Affiliate for any
specified term.

9.
LIMIT OF LIABILITY. Under no circumstances will the Company or an Affiliate be
liable for any indirect, incidental, consequential or special damages (including
lost profits) of any form incurred by any person, whether or not foreseeable and
regardless of the form of the act in which such a claim may be brought, with
respect to the Plan.

10.
SECTION 409A OF THE INTERNAL REVENUE CODE. This Agreement and all payments made
hereunder, are intended to meet the short-term deferral exception described
under section 1.409A-1(b)(4) of the applicable Treasury regulations, or
otherwise comply with, Section 409A, and this Agreement shall be interpreted so
as to effect that intent. By accepting this Award, you acknowledge and agree
that (a) you are not relying upon any written or oral statement or oral
statement or representation of the Company, its Affiliates, or any of their
respective employees, directors, officers, attorneys or agents (collectively,
the “Company Parties”) regarding the tax effects associated with execution of
this Agreement and the payment made pursuant to the Plan, and (b) in deciding to
enter into this Agreement, you are relying on your own judgment and the judgment
of the professionals of your choice with whom you have consulted. By accepting
this Award, you thereby release, acquit and forever discharge the Company
Parties from all actions, causes of actions, suits, debts, obligations,
liabilities, claims, damages, losses, costs and expenses of any nature
whatsoever, known or unknown, on account of, arising out of, or in any way
related to the tax effects associated with the Award and this Agreement.

11.
DELAYED PAYMENT IN CERTAIN CIRCUMSTANCES. NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT, IF YOU ARE A “SPECIFIED EMPLOYEE” (WITHIN THE MEANING OF SECTION
409A) AND THE COMPANY DETERMINES THAT A PAYMENT HEREUNDER IS NOT PERMITTED TO BE
PAID ON THE DATE SPECIFIED WITHOUT THE IMPOSITION OF ADDITIONAL TAXES, INTEREST
OR PENALTIES UNDER SECTION 409A, THEN NO PAYMENTS SHALL BE MADE TO YOU PURSUANT
TO THIS AWARD DUE TO A SEPARATION FROM SERVICE FOR ANY REASON BEFORE THE EARLIER
OF THE DATE THAT IS SIX MONTHS AND A DAY AFTER THE DATE ON WHICH YOU INCUR SUCH
SEPARATION FROM SERVICE OR FIVE BUSINESS DAYS FOLLOWING THE DATE OF YOUR DEATH.

12.
EMPLOYER LIABLE FOR PAYMENT. Except as the Committee may determine otherwise in
connection with a Change in Control, the Employer (or the Company, as
applicable), is liable for the payment of any amounts that become due under this
Agreement.

13.
MISCELLANEOUS. This Agreement is awarded pursuant to and is subject to all of
the provisions of the Plan, including amendments to the Plan, if any. In the
event of a conflict between this Agreement and the Plan provisions, the Plan
provisions will control. The term “you” and “your” refer to the Grantee named in
this Agreement. Capitalized terms that are not defined herein shall have the
meanings ascribed to such terms in the Plan. This Agreement shall be binding on
the Company’s successors and assigns.

In accepting the award of RSUs set forth in this Agreement you accept and agree
to be bound by all the terms and conditions of the Plan.


QUANEX BUILDING PRODUCTS CORPORATION






                        
[Name]
[Title]






        

        Cash Settled RSU Award